1    MCGREGOR W. SCOTT
     United States Attorney
2    HENRY Z. CARBAJAL III
     CHRISTOPHER D. BAKER
3    Assistant U.S. Attorneys
     2500 Tulare Street, Suite 4401
4    Fresno, California 93721
     Telephone: (559) 497-4000
5    Facsimile: (559) 497-4099
6    Attorneys for the
     United States of America
7

8
                    IN THE UNITED STATES DISTRICT COURT
9
                  FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,            Case No.   1:15-CR-00045 LJO-SKO
12
               Plaintiff,                 STIPULATION AND ORDER TO CONTINUE
13                                        TRIAL DATE AND TO EXCLUDE TIME
          v.                              UNDER THE SPEEDY TRIAL ACT
14
     JYOTESHNA KARAN, aka Jyoti           DATE: August 6, 2019
15   Patel, aka Jyoteshna Karan,          TIME: 8:30 a.m.
     PRAVEEN SINGH, SUNITA SINGH,         JUDGE: Hon. Lawrence J. O’Neill
16   and NANI ISAAC,
17             Defendants.
18

19

20                               STIPULATION
21       The United States of America, by and through its counsel of
22   record, and defendants, by and through their counsel of record,
23   hereby stipulate as follows:
24       1.    By previous Order of the Court dated November 2, 2017,
25   the trial of this case was continued to January 29, 2019 at 8:30
26   a.m., with time excluded under 18 U.S.C. §§ 3161(h)(7)(A),
27   (B)(iv) and 3161(h)(7)(B)(ii) of the Speedy Trial Act.
28       2.    By this stipulation, defendants now move to continue

                                    Stipulation
1    the trial until August 6, 2019 at 8:30 a.m., and to exclude time
2    between the date of this stipulation and August 6, 2019 under 18
3    U.S.C. §§ 3161(h)(1), 3161(h)(7)(A) and 3161(h)(7)(B)(i), (ii)
4    and (iv).     The government does not oppose this request.
5        3.      The parties agree and stipulate, and request that the
6    Court find the following:
7        a.      Defendant Sunita Singh has a serious medical condition,
8    currently being treated, that would prevent her from meaningfully
9    assisting with her defense should the trial occur in January
10   2019. Counsel for Ms. Singh is currently unable to prepare for
11   the January 2019 trial in light of Ms. Singh’s condition.
12       b.      Praveen Singh is a potential witness in a state court
13   criminal trial currently underway in Stanislaus County Superior
14   Court, which may not end until after the current January 29, 2019
15   trial date.
16       c.      All defendants request that any trial on the
17   superseding indictment be a joint trial, necessitating a
18   continuance due to the circumstances of Praveen and Sunita Singh.
19   The next earliest convenient trial date for all parties is August
20   6, 2019.
21       d.      All counsel for the parties agree that the ends of
22   justice served by continuing the trial as set forth above
23   outweigh the best interest of the public and the defendants in a
24   speedy trial, including by providing for continuity of counsel,
25   and reasonable time necessary for effective trial preparation.
26       e.      By Order of the Court entered February 23, 2016, and
27   agreement of the parties, the above case was deemed complex
28   pursuant to 18 U.S.C. § 3161(h)(7)(B)(ii).
                                    Stipulation
                                        2
1          f.   Counsel for defendants believe that failure to grant
2    the above-requested continuance would deny them the reasonable
3    time necessary for effective preparation, taking into account the
4    exercise of due diligence.
5          g.   The government does not object to, and stipulates to,
6    the requested continuance.
7          h.   Based on the above-stated findings, the ends of justice
8    served by continuing the case as requested outweigh the interest
9    of the public and the defendant in a trial within the original
10   date prescribed by the Speedy Trial Act.
11         i.   For the purpose of computing time under the Speedy
12   Trial Act, 18 U.S.C. § 3161, et seq., within which trial must
13   commence, the time period of the date of this stipulation to
14   August 6, 2019, inclusive, is deemed excludable pursuant to 18
15   U.S.C. §§ 3161(h)(1), 3161(h)(7)(A) and 3161(h)(7)(B)(i), (ii)
16   and (iv) because it results from a continuance granted by the
17   Court at defendants’ request on the basis of the Court's finding
18   that the ends of justice served by taking such action outweigh
19   the best interest of the public and the defendants in a speedy
20   trial.
21         4.   Nothing in this stipulation and order shall preclude a
22   finding that other provisions of the Speedy Trial Act dictate
23   that additional time periods are excludable from the period
24   within which a trial must commence.
25   ///
26   ///
27   ///
28   ///
                                  Stipulation
                                      3
1          IT IS SO STIPULATED.
2

3    DATED: December 6, 2018              MCGREGOR W. SCOTT
                                          United States Attorney
4

5                                  By: /s/Henry Z. Carbajal III
                                        HENRY Z. CARBAJAL III
6                                       CHRISTOPHER D. BAKER
                                        Assistant U.S. Attorneys
7

8    DATED: December 6, 2018       By: /s/Harry M. Drandell
                                        MARK W. COLEMAN
9                                       HARRY M. DRANDELL
                                        Attorney for Defendant
10                                      JYOTESHNA KARAN
11

12
     DATED: December 6, 2018       By: /s/Anthony P. Capozzi
13                                      ANTHONY P. CAPOZZI
                                        Attorney for Defendant
14                                      PRAVEEN SINGH
15

16   DATED: December 6, 2018       By: /s/Virna L. Santos
                                        VIRNA L. SANTOS
17                                      Attorney for Defendant
                                        SUNITA SINGH
18

19
     DATED: December 6, 2018       By: /s/Roger D. Wilson
20                                      ROGER D. WILSON
                                        Attorney for Defendant
21                                      NANI ISAAC
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                  Stipulation
                                      4
1                                    ORDER
2
          IT IS SO FOUND AND ORDERED this seventh day of December,
3
     2018. The time period of the date of this order to August 6,
4
     2019, inclusive, is deemed excludable pursuant to 18 U.S.C. §§
5
     3161(h)(1), 3161(h)(7)(A) and 3161(h)(7)(B)(i), (ii) and (iv)
6
     because it results from a continuance granted by the Court at
7
     defendants’ request on the basis of the Court’s finding that the
8
     ends of justice served by taking such action outweigh the best
9
     interest of the public and the defendant in a speedy trial.
10

11

12   IT IS SO ORDERED.
13
       Dated:   December 7, 2018             /s/ Lawrence J. O’Neill _____
14                                  UNITED STATES CHIEF DISTRICT JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                   Stipulation
                                       5
